Citation Nr: 9934459	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  96-23 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel




INTRODUCTION

The veteran had active service from September 1945 to 
November 1948.  He died on June [redacted], 1991.  The 
appellant is the veteran's widow.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a May 1993 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the appellant's claim for 
Dependency and Indemnity Compensation on the basis of her 
failure to submit requested information.  A notice of 
disagreement was submitted in November 1993.  In May 1996, a 
statement of the case was issued and the appellant submitted 
her substantive appeal.  A hearing was scheduled as per the 
appellant's request, but she failed to appear.  In January 
1999, the Board remanded this case.  The requested actions 
were completed and the case has been returned to the Board.  


FINDINGS OF FACT

1.  The veteran died on June [redacted], 1991.  The death 
certificate lists the immediate cause of his death as 
metastatic lung cancer.  An autopsy was not performed. 

2.  During the veteran's lifetime, service-connection was not 
in effect for any disability. 

3.  The appellant has not submitted any objective evidence, 
nor is there any such evidence of record, supporting her 
allegation that the veteran's death was related to service, 
that the veteran's metastatic lung cancer is the result of 
radiation exposure during service, or that a service-
connected disability played any role in the veteran's death.

CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim of 
service connection for the cause of the veteran's death.  
38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claimant for benefits under a law administered by the 
Secretary of VA shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Secretary 
has the duty to assist a claimant in developing facts 
pertinent to the claim if the claim is determined to be well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Thus, the 
threshold question to be answered is whether the appellant 
has presented a well-grounded claim, that is, a claim which 
is plausible.  If the appellant has not presented a well-
grounded claim, the appeal must fail, and there is no duty to 
assist her further in the development of the claim as any 
such additional development would be futile.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As explained below, the 
Board finds that the appellant's claim is not well grounded.

The United States Court of Appeals for Veterans Claims 
(Court), in Caluza v. Brown, 7 Vet. App. 498 (1995) outlined 
a three-prong test to established whether a claim is well 
grounded.  The Court stated that for a claim to be well 
grounded, there must be competent evidence of a current 
disability, of incurrence or aggravation of a disease or 
injury in service, and of a nexus between the in-service 
injury or disease and the current disability.  Acceptable lay 
evidence may be used in lieu of expert medical evidence to 
satisfy the second prong of the test, i.e., in-service 
occurrence or aggravation of a condition; but expert medical 
evidence is required to satisfy the other two prongs of the 
test.  Id.  The nexus requirement may be satisfied by a 
presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
Traut v. Brown, 6 Vet. App. 495 (1994); Goodsell v. Brown, 
5 Vet. App. 36 (1993).  If a claimant makes evidentiary 
assertions, they must be accepted as true for the purpose of 
determining whether the claim is well grounded except where 
the assertion is inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993) citing Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990) and Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) and Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  The Court excluded, generally, lay witness evidence 
as not being competent as to matters which require the 
qualification of particular expertise, e.g., medical 
diagnoses or opinions.  Espiritu, at 494-95.  The Court 
acknowledged, generally, that lay testimony is competent as 
to empirical observation, e.g., eyewitness accounts of 
visible symptoms or events.  Id.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1999).

The veteran died on June [redacted], 1991.  The death certificate 
lists the immediate cause of his death as metastatic lung 
cancer, and an autopsy was not performed.  During the 
veteran's lifetime, service connection was not in effect for 
any disability, including metastatic lung cancer.  Therefore, 
this claim cannot be granted on the basis that a service-
connected disability caused the veteran's death.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Certain chronic diseases, 
including malignant tumors, will be presumed to have been 
incurred during service, if manifested to a compensable 
degree within the year after service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  In this case, the evidence does not 
demonstrate that the veteran's metastatic lung cancer was 
incurred or aggravated during service, or that it became 
manifest in the year after his separation from service.  

The veteran's service medical records, including his November 
1948 separation examination report, do not indicate that the 
veteran was treated or diagnosed for conditions involving his 
lungs.  Private treatment records dated in 1990 through the 
year of his death, only reflect the diagnosis and treatment 
of lung cancer, including a lobectomy in 1990 and radiation 
treatment.  However, medical opinions indicating a date of 
onset or cause of the condition do not appear in those 
reports.  Therefore, it has not been shown that the veteran's 
lung cancer was related to his active period of service, or 
that it became manifest within the year after his separation 
from service.  

In this case, the appellant's primary contention is that the 
veteran's metastatic lung cancer was caused by radiation 
exposure from his participation in Operation CROSSROADS.  The 
veteran's participation in the testing is documented 
throughout the record.  

There is a notation in the service medical records that the 
veteran was exposed to radiation while located in Bikini 
Atoll, from July 1 to August 4, 1946, and his participation 
in Operation CROSSROADS is noted on a copy of a card from the 
Joint Task Force One Atomic Bomb Test.  

Pursuant to this claim, the RO furnished the Defense Special 
Weapons Agency (DSWA) (formerly the Defense Nuclear Agency, 
and more recently the Defense Threat Reduction Agency) of the 
Department of Defense with a list of relevant information.  
In a February 1997 letter, DSWA reported that the historical 
records confirm the veteran's presence at Operation 
CROSSROADS, which was a U.S. atmospheric nuclear test series 
conducted at Bikini Atoll during July and August 1946, and 
that the dosimetry data did not reveal a record of exposure 
for the veteran.  However, the scientific dose reconstruction 
indicates that the veteran would have received a probable 
dose of 1.305 rem gamma (upper bound of 2.314 rem gamma).  
Scientific dose reconstruction titled Neutron Exposure for 
DoD Nuclear Test Personnel (DNA-TR-84-405), showed that due 
to the distance of the veteran's unit from ground zero, he 
virtually did not have any potential for exposure to neutron 
radiation.  A reconstruction report titled Low Level Internal 
Dose Screen - OCEANIC Tests (DNA-TR-88-260) indicates that 
the veteran did not have potential for internal exposure 
based on his unit's activities.  His 50-year committed dose 
equivalent to the lung was 0.0 rem.  

The presumption available under 38 C.F.R. § 3.309(d) is not 
available since lung cancer is not listed as a disease 
specific to radiation-exposed veterans, but lung cancer is 
listed as a radiogenic disease under 38 C.F.R. 
§ 3.311(b)(2)(iv).  Under the provisions of 38 C.F.R. 
§ 3.311(b)(5)(iv), the condition must become manifest 5 years 
or more after exposure.  That is the case here since the 
exposure occurred in the 1940s and the evidence of record 
documents the treatment of lung cancer in 1990 and 1991.  

In April 1998, VA received an excerpt of a report by the 
National Council on Radiation Protection and Measurements, 
which essentially addressed the effects of radiation on blood 
forming organs, including bone.  This evidence is 
informative, but does not address the particular medical 
questions at issue in this case.  Regarding the medical 
questions presented by this case, the Board notes that the 
evidence of record is void of opinions from medical 
professionals that the veteran's lung cancer was due to 
radiation exposure during service.

Since the evidence of record established that the veteran was 
exposed to radiation and that his lung cancer became manifest 
within the presumptive period prescribed by the applicable 
regulation, the Board remanded this case in January 1999.  In 
that remand, the Board directed that the claim be forwarded 
to the Under Secretary for Benefits as required under 
38 C.F.R. § 3.311(c).  In a June 1999 memorandum, the Chief 
Public Health and Environmental Hazards Officer responded to 
the request for an opinion referred from the Director of the 
Compensation and Pension Service for the Under Secretary for 
Benefits.  Referring to a report from the Committee on 
Interagency Radiation Research and Policy Coordination 
Science Panel, it was calculated that exposure to 4.3 rads or 
less at age 19 provides a 99 percent credibility that there 
is no reasonable possibility that it is as likely as not that 
the veteran's lung cancer is related to exposure to ionizing 
radiation.  It was noted that the screening dose for an 
individual other than a known, regular smoker was used 
because it was reported that the veteran had stopped smoking 
five years before he was diagnosed with lung cancer.  
Referring to information in a 1990 publication titled Health 
Effects of Exposure to Low Levels of Ionizing Radiation (BEIR 
V), it was noted that the estimate would be modified 
somewhat, but probably not below a calculated value of 4 rads 
for nonsmokers.  Ultimately, it was concluded that it was 
unlikely that the veteran's lung cancer could be attributed 
to exposure to ionizing radiation during service.  The 
Director of the Compensation and Pension Service concluded on 
the basis of that opinion that there was no reasonable 
possibility that the veteran's lung cancer was the result of 
his radiation exposure.

Given the opinion discussed above, and the lack of evidence 
which states a contrary medical opinion, the evidence clearly 
does not show that the veteran's lung cancer can be linked to 
radiation exposure during service.  The remaining evidence 
consists of the appellant's own bare assertions.  Normally, 
where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony may 
constitute sufficient evidence.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  However, the Court has held that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to render a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
The assertions of a lay party on matters of medical causation 
of a disease or disability are not sufficient to make a claim 
well grounded.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Therefore, the appellant's assertions regarding the 
relationship between the veteran's service and the cause of 
his death, do not constitute competent medical evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  

Consequently, the appellant has not met the initial burden 
under 38 U.S.C.A. § 5107(a) (West 1991) as the lay evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the claim is not well grounded, and the Board does not 
have jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  Accordingly, the appellant cannot invoke the 
VA's duty to assist in the development of the claim under 
38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. Brown, 6 Vet. 
App. 136 (1994). 

There is no prejudice to the appellant in denying the claim 
as not well-grounded even though the RO decision was on the 
merits, because the "quality of evidence [s]he would need to 
well ground h[er] claim or to reopen it would seem to 
be...nearly the same..."  Edenfield v. Brown, 8 Vet. App. 
384 (1995)(en banc).  Compare Bernard v. Brown, 4 Vet. App. 
384 (1993).  To obtain further consideration of the matters 
on appeal before the Board, the appellant may file a claim 
supported by medical evidence connecting the veteran's 
service to his cause of death. 





ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded, and the appeal 
is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals


 

